 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   HOPE ALLEY, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JOSEPH ALEXANDER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:18-mj-00063-JDP
12                     Plaintiff,
13   vs.                                            MOTION TO MODIFY CONDITION OF
                                                    PRETRIAL RELEASE; ORDER
14   JOSEPH ALEXANDER,
15                    Defendant.
16
17          On November 30, 2018, Joseph Alexander was granted pretrial release subject to specific
18   conditions. See Docket 7. Condition 9 ordered Mr. Alexander to surrender his passport to the
19   Clerk within 72 hours of release. Defense counsel disclosed to the Court that the passport was in
20   the possession of Mr. Alexander’s ex-wife, Tilesha Brown. Mr. Alexander (through his older
21   brother) has attempted to retrieve the passport from Ms. Brown, but to no avail. He has reported
22   his failed attempts to his pretrial officer who advised him to seek a modification of his pretrial
23   conditions.
24          Due to circumstances that prevent Mr. Alexander from possessing his passport, defense
25   counsel respectfully requests the following modification of Condition 9 of the Order of Release:
26          “If Mr. Alexander comes to possess his passport while this case is pending, he
            must surrender such passport to the Clerk, U.S. District Court within 72 hours of
27          receiving the passport. The defendant must not apply for or obtain a passport or
28          any other travel document during the pendency of this case.”
 1                                                      Respectfully submitted,
 2
                                                        HEATHER E. WILLIAMS
 3                                                      Federal Defender
 4   DATED: December 26, 2018                     By:   /s/ Hope Alley
                                                        HOPE ALLEY
 5                                                      Assistant Federal Defender
                                                        Attorney for Defendant
 6                                                      JOSEPH ALEXANDER
 7
 8                                                      ORDER
 9            IT IS SO ORDERED. Joseph Alexander’s conditions of release shall be modified as set
10   forth above. All other conditions of release will remain in full force and effect.
11
     IT IS SO ORDERED.
12
13
     Dated:        January 2, 2019
14                                                          UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Alexander: Motion to Modify Conditions of           -2-
      Pretrial Release
